Exhibit HOUSTON LIGHTING & POWER COMPANY Executive Incentive Compensation Plan (As Amended and Restated as of January 1, 1985) Houston Lighting & Power Company, a Texas corporation (the “Company” herein), hereby establishes and adopts the following Executive Incentive Compensation Plan (the “Plan”): 1. Purpose. The purpose of the Plan is to encourage a high level of corporate performance through the establishment of specific corporate and individual goals, the obtainment of which will require a high degree of competence and diligence on the part of the executive employees of the Company selected to participate in the Plan, and which will be beneficial to the owners and customers of the Company. 2. Definitions. The following definitions are applicable to the Plan: “Award” means a payment made in accordance with the provisions of the Plan. “Board of
